                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                     )
                                              )
                                              )
               v.                             )       CRIMINAL NO. 19-cr-10459
                                              )
ROBERT AVITABLE.                              )
                                              )
                                              )

              DEFENDANT’S ASSENTED TO MOTION FOR ADDITIONAL TIME
                  TO ARRANGE MANAGEMENT OF THE PROPERTIES

       Now comes the Defendant who moves this Honorable Court for additional time, up until

January 30, 2020, for a third party to take over management of the building identified in the

Release Agreement. As reason therefore, the Defendant states:

       1. At the time of his release with conditions, the government and defendant entered a

  stipulation that required the defendant to secure a third party within two weeks to maintain

  and manage three properties identified as Tallman Street, Sawyer Street and North Front

  Street in New Bedford.

       2. After his release the Defendant discovered the subject properties were in disarray and

  disrepair due to the investigative searches that took place, as well as subsequent tenant

  activity. The Defendant has since his release continued to repair and restore the buildings, and

  to maintain the buildings in order to maintain their habitability by lawful tenants.

       3. Additional time is needed to complete the cleanup and renovation of the buildings

  prior to procuring a third party manager.

       4. The government assents to the additional time, until January 31, 2020.
                                                      Respectfully Submitted,

                                                      ROBERT AVITABLE
                                                      By his attorney,

                                                      /s/ Victoria Kelleher
                                                      Victoria Kelleher
                                                      1 Marina Park Drive
                                                      Suite 1410
                                                      Boston MA 02210

Date: December 23, 2019


                                       Certificate of Service

        I, Victoria Kelleher, attorney of record for the defendant, do hereby state that I
have provided a copy of the Defendant's Motion to Continue on all the parties by efile
this day.

                                                      Signed,

                                                      /s/ Victoria Kelleher
                                                      Victoria Kelleher




                                                 !2
